DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include FIG. 21 mentioned in the description in para. [0019].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…PBMT to a to a…” in para.[0010], “…with a time for application…” in para. [0006], [0048], “The demographics of the volunteers are shown in Table 1. Table 2 - Parameters for PBMT” in para. [0060], “proce-dure” in para. [0064] needs to be corrected.  A suggested correction is -- PBMT to a [[to a]] --, -- with a time duration for application--, -- The demographics of the volunteers are shown in Table 1. Table 1[[2]] - Parameters for PBMT--, -- proce[[-]]dure--  respectively. 
“…For example, the securing mechanism can be able to be disconnected to facilitate movement…“  in para.[0045] needs to be corrected. A suggested correction is --For example, the securing mechanism can be 
“…configured with a shape or flexible into a shape that conforms to the target tender area …“  in para.[0046] needs to be corrected. A suggested correction is --configured with a shape or [[flexible]] flexed into a shape that conforms to the target tender area--.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims are objected to because of the following informalities:  
Claim 21 line 10-12 “a plurality of infrared LEDs configured to generate a third portion of the light signal with a wavelength from 810-880 in a pulsed operating mode or a continuous operating mode” needs to be corrected.  A suggested correction is – a plurality of infrared LEDs configured to generate a third portion of the light signal with a wavelength from 810-880 nm in a pulsed operating mode or a continuous operating mode--. 
Claim 21 line 18 “power source” needs to be corrected. A suggested correction is –a power source--.
Claim 24 “the plurality of clusters of light delivery sources arranged in a ring around the tender area” needs to be corrected. A suggested correction is -- the plurality of clusters of light delivery sources arranged in a ring format around the tender area—or -- the plurality of clusters of light delivery sources arranged in a ring arrangement around the tender area--.
Claim 25 “the area” needs to be corrected to –area—given lack of any antecedent for this term in claim 25 or its base claims 21.
Claim 26 “a constant magnetic field” needs to be corrected to – [[a]] the constant magnetic field —given its antecedent “a constant magnetic field” in claim 21 line 15.
Claim 27 “a constant magnetic field” needs to be corrected to – [[a]] the constant magnetic field —given its antecedent “a constant magnetic field” in claim 21 line 15.
Claim 21 line 16 “time for application” needs to be corrected. A suggested correction is –time duration for application—in light of instant application disclosure (see at least [0035],  table 2). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21-22, 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the following reasons.  
More specifically, claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the following reasons.  
Please note, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.").
Consequently, when claim 21 is broadly yet reasonably interpreted, the light source device as explicitly, positively, specifically claimed encompass other light source devices, for example  light source device for stimulation of blood circulation, reduction of neural edema or treatment of skin conditions such as wrinkles, rosacea, sun spots, skin blemishes. However, the specification discloses a photobiomodulation therapy light source device for treating disease conditions and symptoms of fibromyalgia. Thus, claim 21 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Examiner suggesting amending claim 21 to  –A photobiomodulation therapy light source device configured to contact a subject’s skin proximal to a tender area on the subject's body and deliver a light signal to the subject through the subject's skin comprising… a processing unit preprogrammed with a time duration for application of the light signal to a tender point to treat the tender area --. If amended as suggested,  then claim 24 line 1 needs to be amended to –[[a]] the tender area--.
Dependent claims 22, 24-29 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent claims 22, 24-29 are also rejected under 35 U.S.C. 112(a) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 25 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends as claim 25 “wherein the permanent magnet provides a constant magnetic field” duplicates claim 21 line 15 “a permanent magnet that provides a constant magnetic field”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 in line 5 recites “super-pulsed” which renders the claim unclear. More specifically, it is unclear as what constitutes “super-pulsed”. In the interest of furthering prosecution, the term “super-pulsed” is being interpreted in light of the instant application specification (see at least Table on pages 19-20) as pulses pulsed at frequency of 1000 Hz.
Claim 21 line 3 recites “a plurality of clusters of light delivery sources arranged in a ring” which renders the claim unclear. More specifically, it is unclear as to whether claim 21 line 3 “ring” is referring arrangement/placement of sources in a ring form or whether claim 21 line 3 “ring” is referring to a structure i.e. a ring shaped structure. 
Claim 25 in line 2 recite the limitation "the probe".  There is insufficient antecedent basis for this limitation in the claim.
Each of claim 27-28 recites “unique permanent magnet” which renders the claim unclear. More specifically, in the context of claim 27-28 in light of instant application disclosure, it is unclear as to what is meant by unique i.e. is there a one-to-one relationship between cluster and permanent magnet or does the permanent have some unique structure or unique magnetic properties.
Claim 28 in line 1 recites “the permanent magnet” which renders the claim unclear. More specifically, it is unclear as to whether claim 28 line 1 “the permanent magnet” is referencing “a unique permanent magnet” in claim 27 or “a permanent magnet” in claim 21 line 15.
Claim 28 in line 3 recites “the constant magnetic field” which renders the claim unclear. More specifically, it is unclear as to whether claim 28 line 3 “the constant magnetic field” is referencing “a constant magnetic field” in claim 27 or “a constant magnetic field” in claim 21 line 15.
Claim 28 in line 3 recites “unique permanent magnet” which renders the claim unclear. More specifically, it is unclear as to whether claim 28 line 3 “unique permanent magnet” is the same as, different than or in addition to that recited in claim 27 line 2 “a unique permanent magnet”.
Dependent claims 22-29 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 22-29 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Interpretation
The claim term “super-pulsed” is being interpreted in light of instant application specification (see at least Table on pages 19-21) i.e. as Infrared Laser Diode pulse that is pulsed at frequency of 1000 Hz.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examined Claims 21-29 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10744337 B2 (hereinafter referred to as “Johnson”) in view of Simenhaus; Zidkiyahu et al. (Pub. No.: US 20090005631 A1, hereinafter referred to as “Simenhaus”). 
As per independent examined Claim 21, Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Johnson in view of Simenhaus. Examined claim 21 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 14 of Johnson except for the limitation a plurality of clusters of light delivery sources arranged in a ring and wherein the infrared laser is surrounded by the plurality of red LEDs and the plurality of infrared LEDs  which are disclosed in Simenhaus  (Simenhaus in at least abstract, fig. 4, [0031-0034], [0044-0045], [0055] for example discloses relevant subject-matter. More specifically, Simenhaus in at least fig. 4, [0044-0045]  for example discloses light delivery sources arranged in a ring and in at least fig. 4, [0044-0045], [0055] discloses laser is surrounded by the plurality of red LEDs and the plurality of infrared LEDs  . See at least Simenhaus [0044] “magnetic and optical radiation-emitting device 2… house a power source 12, e.g., a rechargeable battery…The head portion 10 is designed to enclose an annular magnet 16 surrounding a light passing conduit 18… The housing part 6 also serves as a base to which is attached a panel 34 (FIG. 3) supporting on a plate 36, radiation-emitting diodes, including IR LEDs 39, Red LEDs 40 …NIR … LEDS, 38, 41, all encircling a laser 42 (FIG. 4)”; [0045] “the laser 42 is disposed in the center of the plate 36, the LEDs are distributed around the laser 42, allowing light prevailing inside the conduit 18 to exit through the lightguide 20”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a light source device of patented claim 14 such that light delivery sources are arranged in a ring as taught by Simenhaus as a matter of design choice.   Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a light source device of patented claim 14 such that light delivery sources arranged in a ring with laser surrounded by the plurality of red LEDs and the plurality of infrared LEDs as taught by Simenhaus.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  [a] allowing light prevailing inside the conduit to exit through the lightguide towards the target tissue  (Simenhaus, [0045]); and  [b]  providing a simultaneous coordinated irradiation supplied by five energy sources, i.e., the low level laser light, near-infrared light, infrared light, red light and a magnetic impact, all simultaneously irradiated from one single device onto the target tissue (Simenhaus, [0032]) .  

As per dependent examined Claim 22, Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Johnson in view of Simenhaus. Examined claim 22 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 14 of Johnson.

As per dependent examined Claim 23, Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Johnson in view of Simenhaus. Examined claim 23 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 14 of Johnson

As per dependent examined Claim 24, Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Johnson in view of Simenhaus. Examined claim 24 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 14 of Johnson except for the ring features which are disclosed in Simenhaus (see Simenhaus fig. 4, [0032-0033], [0044-0045], [0055]).

As per dependent examined Claim 25, Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of Johnson in view of Simenhaus. Examined claim 25 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 18 of Johnson

As per dependent examined Claim 26, Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Johnson in view of Simenhaus. Examined claim 26 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 14 of Johnson

As per dependent examined Claim 27, Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Johnson in view of Simenhaus. Examined claim 27 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 14 of Johnson

As per dependent examined Claim 28, Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Johnson in view of Simenhaus. Examined claim 28 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 14 of Johnson

As per dependent examined Claim 29, Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Johnson in view of Simenhaus. Examined claim 29 recitation when broadly yet reasonably interpreted recites all the limitations in patented claim 14 of Johnson except for battery which is disclosed by Simenhaus (see Simenhaus [0044] “battery”).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 6096066 A for disclosing apparatus and a method for delivering light therapy to a patient from an external array of light sources using a flexible panel of light emitting sources that is adapted to conform around irregular portions of a patient's body to deliver light therapy to an internal site similar in terms of use of light sources to deliver therapy to that disclosed.
US 20050177093 A1 for disclosing a device configured for direct skin contact, surrounding an injured area for the light and heat treatment, reduction of joint inflammation, edema and excitation of neural and muscular stimulation associated with human and mammal tissues. This therapeutic light and heat source include multiple layers, e.g., three or four layers and a multiplicity of light emitting diodes (LED's) found in the ranges of 250 nm to 20,000 nm and fiber optic connections. A neoprene type material or other non-allergenic material will be used to set the LED's and fiber optics in layers consisting of contact with the skin to a few centimeters from the skin tissue. Each LED array is independently controlled allowing for optimal modulation of light frequencies and wavelengths. This prior art is similar in terms of use of a therapy device configured for direct skin contact, surrounding an injured area using pulsed or modulated light intensities of LED light and laser diode based heat treatment to that disclosed.
US 20020198575 A1 for disclosing ring shaped devices containing arrays of light-emitting diodes arranged in a ring format which are employed in photo-therapy for various living organisms similar in terms of use of light-emitting diodes employed in photo-therapy to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        September 9, 2022